Name: Commission Regulation (EEC) No 474/87 of 16 February 1987 relaxing the protective measures in respect of imports of sweet potatoes for use as animal feed
 Type: Regulation
 Subject Matter: tariff policy;  trade;  foodstuff;  plant product
 Date Published: nan

 17. 2. 87 Official Journal of the European Communities No L 48/15 COMMISSION REGULATION (EEC) No 474/87 of 16 February 1987 relaxing the protective measures in respect of imports of sweet potatoes for use as animal feed THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1579/86 (2), and in particular Article 20 (2) thereof, Whereas Council Regulation (EEC) No 2748/75 (3) defined the requirements for the imposition of protective measures in the cereal sector ; Whereas Commission Regulation (EEC) No 1146/86 of 18 April 1986 laying down protective measures in respect of imports of sweet potatoes (4), as last amended by Regu ­ lation (EEC) No 2494/86 (*), suspended the issuing of import licences for sweet potatoes falling within sub ­ heading 07.06 B of the Common Customs Tariff intended for use as animal feed ; Whereas in order not to impose a long-term interruption in traditional patterns of trade with certain exporting countries, in particular the People's Republic of China, an interim measure, not liable to cause serious disturbance on the market in feed grain should be adopted whereby import licences can be granted for limited quantities of sweet potatoes to be used as animal feed ; Whereas the procedure for the issuing of certificates must permit close monitoring of the flow of imports ; whereas in particular a specified period should elapse between the lodging of the import licence application and its being issued, in order to give the Commission time to adopt further measures should that be necessary ; Whereas in order to prevent excessive demand for import licences for products originating in the People's Republic of China the presentation of an export document issued by that country's authorities or under their responsibility should be required, 1 . Article 1 is replaced by the following : 'Article 1 1 . The issue of import licences within the meaning of Article 12 of Regulation (EEC) No 2727/75 shall be suspended for sweet potatoes falling within subhead ­ ing 07.06 B of the Common Customs Tariff. 2 . However, import licences for , the products referred to in paragraph 1 shall, with effect from the entry into force of this Regulation, be issued : (a) subject to a limit of 600 000 tonnes in the case of applications in which the origin is stated as being the People's Republic of China ; (b) subject to a limit of 5 000 tonnes in the case of applications in which the origin is stated as being a country other than that referred to in subpara ­ graph (a). Applications for licences may be lodged in any Member State and the licences shall be valid throughout the Community. The provisions of the third indent of Article 5 ( 1 ) of Commission Regulation (EEC) No 3183/80 ('), as last amended by Regulation (EEC) No 3913/86 (2), shall not apply. The application for a licence and the licence shall indicate, in box 14, the country of origin . The licence shall carry with it an obligation to import from that country. In the case of imported products originating in the People's Republic of China, applications for licences shall be valid only if they are accompanied by the original of an export document issued by or under the responsibility of the Government of the People's Republic of China and drawn up as specified in the Annex to this Regulation . The colour of the export document shall be blue . HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1146/86 is hereby amended as follows : O OJ No L 338, 13 . 12. 1980, p: 1 . (2 OJ No L 364, 23 . 12. 1986, p. 31 .'(&gt;) OJ No L 281 , 1 . 11 . 1975, p. 1 .0 OJ No L 139, 24. 5. 1986, p. 29 . O OJ No L 281 , 1 . 11 . 1975, p. 85 . (&lt;) OJ No L 103, 19 . 4. 1986, p. 58 . 0 OJ No L 217, 5 . 8 . 1986, p. 10 . 2. The Annex hereto is added. No L 48/16 Official Journal of the European Communities 17. 2. 87 Article 2 1 . The competent authorities shall notify the Commis ­ sion daily by telex of licence applications received, giving the following particulars :  the name of the applicant,  the quantity applied for,  the origin of the products,  in the case of origin in the People's Republic of China, the export document number and the name of the vessel . 2. The import licence shall be issued on the fifth working day following the day on which the application was lodged, provided that no special measures have been taken in the meantime. If the quantity applied for is not available the licence shall be issued for the quantity indi ­ cated by the Commission by telex. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 February 1987. For the Commission Frans ANDRIESSEN Vice-President ANNEX People 's Republic of China 2 . No1 . Exporter (name, lull address, country) China 3 . Quota year EXPORT CERTIFICATE (Sweet potatoes under CCT No 07.06 B) 4 . First Consignee (name, full address, country) 6 .Country of destination EEC 5 . Country of Origin CHINA 7 . Place and Date of Shipment 'Means of Transport-shipped by (name of vessel) 9 . QUANTITY8 . Description of Goods Type of Products : Metric Ton (Net shipped weight) Pellets Chips Others Packaging : In Bulk Bags Others 10 . Competent authority (name , address , country ) Imp/Exp Department Ministry of Foreign Economic Relations and Trade , people ' s Republic of China 2 ,Dong , Chang An Street , Beijing , China Date : Stamp;Signature ; For use of EEC authorities This certificate is valid for 120 days from the date of issue